DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  It can be considered that structural entities of the claim will inherently have proximal and distal ends, but for clarity purposes, the initial statement of a proximal or distal end should be phrased as “a distal end” instead of “the distal end”. For example “a distal end of the locking member” in line 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the aperture" in the second line. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the outer wall" in the 6th line. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19, 21, 27-29 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Patent Publication 2005/0273135 to Chanduszko.
As to claim 16, Chanduszko discloses an occluder comprising a mesh occlusion body (20, paragraph 40) defining a cavity (cavity as seen in figure 38) and a proximal end bolt head (106), and the proximal end bolt head defines a locking hole (lumen of 106) in communication with the cavity; the occluder further comprises a locking member (260,260, figure 38-42 or any of the other embodiments at least in figure 2a-h, 3, 16-33) located in the cavity;  the distal end of the locking member is connected with the distal end of the occlusion body (figure 38); the locking member is an elastic member (paragraph 81), and comprises a connecting portion (260) connected with the occlusion body and a first bending portion (262,266) connected with the proximal end of the connecting portion; a joint (joint between 262 and 260 ) of the connecting portion and the first bending portion defines a first bending included angle (figure 39); the diameter of a circumscribed circle of a projection of the first bending portion on a cross section perpendicular to the lengthwise direction of the first bending portion is less than that of a minimum inscribed circle of the locking hole (figure 38-39); and the width of a projection of the first bending portion on a plane perpendicular to 
As to claim 17, Chanduszko discloses an occluder comprising a mesh occlusion body (20, paragraph 40) defining a cavity (cavity as seen in figure 38) and a proximal end bolt head (106), and the proximal end bolt head defines a locking hole (lumen of 106) in communication with the cavity; the occluder further comprises a locking member (260,260, figure 38-42 or any of the other embodiments at least in figure 2a-h, 3, 16-33) located in the cavity; the distal end of the locking member is connected with the distal end of the occlusion body (figure 38); the locking member is an elastic member (paragraph 81), and comprises a connecting portion (260) connected with the occlusion body and a plurality of bending portions (the ends between 262 and 260/264 and the between 262, 266) connected with one another end to end; the proximal ends of the end-to-end bending portions are connected with the proximal end of the connecting portion (figure 39), and a first bending included angle is formed between the connecting portion and the bending portion closest to the connecting portion (figure 38); the diameter of a circumscribed circle of a projection of each bending portion on a cross section perpendicular to the lengthwise direction of the bending portion is less than that of a minimum inscribed circle of the locking hole (figure 38,39); and the width of a projection of a whole, formed by the multiple end-to-end bending portions, on a plane perpendicular to the longitudinal central axis direction of the locking hole is greater than the diameter of a maximum inscribed circle of the locking hole (figure 38-39).

As to claim 19, Chanduszko discloses the end-to-end bending portions, the bending portion closest to the connecting portion is a first bending portion (between 262,260), and the bending portion closest to the first bending portion is a second bending portion (between 262,264); and a second bending included angle is formed between the second bending portion and the first bending portion, and the first bending included angle is equal to the second bending included angle (figure 39).
As to claim 21, Chanduszko discloses the proximal end portion of the locking member is configured with a threaded hole (268, where 264 is attached) in communication with an outside.
As to claim 27, Chanduszko discloses the occlusion body the occlusion body is made of a macromolecular material biological compatible (“tissue scaffolds”, paragraph 40).
As to claim 28, Chanduszko discloses an occlusion device, comprising: an occluder comprising a mesh occlusion body (20, paragraph 40) defining a cavity (cavity as seen in figure 20) and a proximal end bolt head (106), and the proximal end bolt head defines a locking hole in communication with the cavity (figure 20); the occluder further comprises a locking member (160,164, figure 20, or any of the other embodiments at least in figure 2a-h, 3, 16-33) located in the cavity; the 
As to claim 29, Chanduszko discloses proximal end portion of the locking member is configured with a threaded hole in communication with an outside, and the distal end of the traction member is configured with an external thread .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0273135 to Chanduszko.
As to claim 20, Chanduszko disclose the device above but is silent about the first bending included angle ranges from 120 degrees to 175 degrees. Figure 38 does seem to disclose an angle greater than 90 degrees and less than 180 degrees, but does not disclose the specific angle. It seems that the angle of the present invention can vary and is used in order to be able to allow the locking member to catch the proximal end of the device to secure the device (paragraph . 
Claim 22-25, 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0273135 to Chanduszko in view of U.S. Patent Publication 2007/0244517 to Callaghan
As to claims 22-24, Chanduszko discloses the device above but is silent about the threaded hole is coaxial with the bending portion, the locking member is hollow tubular structure, the threaded hole is in communication with an inner cavity of the locking member, the locking member is configured with a fillet, and the proximal end bolt head is configured with an external thread. Chanduszko does disclose the embodiment of figure 20 with only one barb 164 (paragraph 62) acting that similarly to the bending portion and a connection mechanism that can be similar to those known in the art (paragraph 62). 
Callaghan discloses a similar device (abstract) having a threaded hole (108) coaxial with a bending portion (98), the locking member is hollow tubular structure (figure 9-14), the threaded hole is in communication with an inner cavity of the locking member (figure 9-14), the locking member is configured with a fillet (figure 14, the spaced end of figure 14, with the materials listed in paragraph 85 can read on a fillet), for the purpose of using a known catch mechanism that will 
As to claim 25, 30, with the device of Chanduszko and Callaghan, Callaghan further teaches the proximal end bolt head is configured with an external thread (86, figure 15) a locking sleeve complies a hollow first connecting head (356) and a second connecting head (346) connected with the proximal end of the first connecting thread (figure 15), the first connecting thread is configured with an internal thread matched with the external thread of the proximal end bolt head (figure 15), and the second end head is arranged on the outer wall of the  delivery mechanism in a sleeving manner (figure 15-17) for the purpose of securely deploying the occlusion device (paragraph 68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the internal and external threads of Callaghan with the device of Chanduszko in order for securely deploying the occlusion device. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0273135 to Chanduszko in view of U.S. Patent 5,171,259 to Inoue
As to claim 26, Chanduszko discloses the device above but is silent about the distal end portion of the locking hole is configured with a transitional region, the aperture of the distal end of the transitional region is great than that of the proximal end of the transitional region.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2012/0078295 to Steiner, U.S. Patent Publication 2007/0167981 to Opolski, U.S. Patent Publication 2014/0343602 to Cox all disclose similar device readable, combinable or capable of providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771